Because the electronic format for filing N-SAR does not provide adequate space for responding to item 15, the complete answer is as follows: (PUBL)SWEDEN (MALAYSIA) BERHAD (PUBL) PLC. , N.A. , NETHERLANDS , DUBLIN - ROMANIA BRANCH (PUBL) (THAI) LIMITED & TABAGO , A.S. (AS DELEGATE OF THE HONG KONG SHANGHAI BANKING CORP LTD) (AS DELEGATE OF THE HONG KONG SHANGHAI BANKING CORP LTD) (AS DELEGATE OF THE HONG KONG SHANGHAI BANKING CORP LTD) , UNITED KINGDOM BRANCH , N.A. (AS DELEGATE OF THE HONG KONG
